Citation Nr: 0019696	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  99-05 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
traumatic arthritis of the left knee with limitation of 
motion.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a patellectomy of the left knee.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to January 
1970, and had over three years of prior active duty. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania, that 
continued a 10 percent evaluation for the veteran's service-
connected left knee disability.  Also in this decision the RO 
granted service connection for arthritis of the left knee 
assigning a separate 10 percent evaluation.  In addition, the 
RO denied the veteran's claim for a total rating based on 
individual unemployability.  In a subsequent rating decision 
in July 1998, the RO increased the veteran's service-
connected arthritis of the left knee with limitation of 
motion to 30 percent disabling and assigned a separate 10 
percent evaluation for painful and tender scars of the left 
knee.  The 10 percent evaluation for the scars has not been 
appealed and is not before the Board at this time.

In December 1999 the veteran appeared and testified at a 
Videoconference hearing conducted by C. W. Symanski, the 
member of the Board who is responsible for making a 
determination in this case.  See 38 C.F.R. § 20.707 (1999).

The issues of an increased evaluation for traumatic arthritis 
of the left knee with limitation of motion and a total rating 
based on individual unemployability are deferred pending the 
completion being sought in the remand order below.



FINDING OF FACT

The veteran's service-connected residuals of a patellectomy 
is productive of lateral instability that is not more than 
slight.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a patellectomy have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records include a Report of 
Medical Board dated in November 1969 showing that the veteran 
had been admitted to a Naval hospital in July 1969 with a 
diagnosis of internal derangement of the left knee.  The 
report contains a history of the veteran having twisting his 
left knee approximately six years earlier followed by an 
arthrotomy through a lateral incision of the left knee.  
While hospitalized in July 1969, the veteran underwent an 
arthrotomy which revealed severe chondromalacia of the 
patella.  A patellectomy was performed.  The Medical Board 
diagnosed the veteran as having chondromalacia left patella, 
absence acquired left patella and degenerative arthritis, 
left knee.  The Medical Board determined that the veteran was 
unfit for duty due to his left knee diagnoses.

In January 1970 the veteran filed a claim of service 
connection for chondromalacia of the left patella. 

In a February 1970 rating decision the RO granted service 
connection for chondromalacia of the left patella with 
degenerative changes and patellectomy, and assigned a 20 
percent evaluation.

In July 1997 the veteran filed a claim for an increased 
evaluation for his service-connected left knee disability 
claiming an increase in the severity of this disability.

At a VA general examination in November 1997, the veteran 
complained of progressive knee pain and of limping.  On 
examination his gait was markedly abnormal with a severe left 
leg knee with 10 degrees of flexion contracture of the left 
knee.  There was also a slight valgus defection.  The veteran 
was diagnosed as having chronic knee injury secondary to 
injuries during service.

At a VA orthopedic examination in November 1997 the veteran 
complained of an eight or nine year history of knee pain and 
said that such pain seemed to increase with ambulation.  He 
said that he worked in a factory and had to stand up for 
prolonged periods of time.  On examination he walked to the 
examination table with no assistance device, but with a mild 
limping on the right leg because of discrepancy in leg length 
and an inability to fully extend the left knee.  Physical 
examination of the left knee showed flattening secondary to 
existing knee cap.  There was bony hypertrophy at the lateral 
aspect of the knee.  There was mild mediolateral instability 
on valgus/varus stress test.  Drawer sign was negative.  The 
veteran was diagnosed as having residual patellectomy on the 
left side with gait impairment and inability to fully extend 
the left knee.  

In a January 1998 rating decision the RO continued a 10 
percent evaluation for the veteran's left knee disability and 
assigned a separate 10 percent evaluation for arthritis of 
the left knee.  

In July 1998 the continued the veteran's 10 percent 
evaluation for residuals of a left knee patellectomy.  The RO 
also assigned the veteran a separate 10 percent evaluation 
for painful and tender scars of the left knee. 

In a substantive appeal dated in February 1999, the veteran 
asserted that his left knee disability was more serious and 
painful than his evaluation suggested.  

At a Videoconference hearing before a member of the Board in 
December 1999, the veteran testified that he needed a cane in 
case his knee gave out on him and for balance.  He said that 
on a few occasions his knee actually gave out on him causing 
him to fall and that the last occurrence happened three to 
four months earlier.  He said that on this occasion his knee 
gave out on him while descending a flight of stairs.  He said 
that such occurrences occur three to four times a year.  

II.  Legal Analysis

The veteran's claim for an increased evaluation for residuals 
of a left knee patellectomy is well grounded given his 
assertion that this condition has increased in severity.  
Proscelle v. Brown, 2 Vet. App. 626 (1992).  Additionally, VA 
has fulfilled its duty to assist the veteran in regard to 
collecting information pertinent to this claim and affording 
the opportunity for VA examination.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The history of the veteran's left knee disability has been 
considered, although the present level of disability is of 
primary concern when determining whether he is entitled to a 
higher evaluation.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

The veteran is currently evaluated as being 10 percent 
disabled under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for 
residuals of a left knee patellectomy.  Under this code, a 10 
percent evaluation is warranted for recurrent subluxation or 
lateral instability that is slight and a 20 percent 
evaluation is warranted for recurrent subluxation or lateral 
instability that is moderate.  For recurrent subluxation or 
lateral instability that is severe, a 30 percent evaluation 
is warranted.

The record is devoid of any complaints or findings with 
respect to recurrent subluxation.  As far as instability, the 
veteran was found at a VA orthopedic examination in November 
1997 to have mild mediolateral instability on valgus/varus 
stress test.  The veteran testified at a Videoconference 
hearing in December 1999 that his left knee gave out on him 
approximately three to four times a year and that he used a 
cane to prevent such occurrences.  

The infrequency of the veteran's knee giving out on him as 
well as the examiner's findings of mild mediolateral 
instability is simply not consistent with a moderate level of 
disability for recurrent subluxation or lateral instability.  
Code 5257.

As the preponderance of the evidence is against a rating in 
excess of 10 percent for residuals of a patellectomy, the 
benefit-of-the-doubt rule does not apply and the claim must 
be denied.  38 U.S.C.A. § 5107(b).


ORDER

An evaluation in excess of 10 percent for residuals of a 
patellectomy of the left knee is denied.


REMAND

At a VA orthopedic examination in May 1999 the veteran 
reported that he had pain in his left knee which increased 
with ambulation.  At a Videoconference hearing in December 
1999, he testified that since the 1999 examination his 
condition has worsened in terms of decreased range of motion 
and increased pain.

In evaluating increased rating claims for orthopedic 
disabilities, the Board observes that the Court has expounded 
on the necessary evidence required for a full evaluation of 
orthopedic disabilities.  In the case of Deluca v. Brown, 8 
Vet. App. 202 (1995), the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The guidance provided by the Court in Deluca must be followed 
in adjudicating the veteran's increased rating claims.

The objective medical evidence in this case is inadequate to 
thoroughly evaluate the veteran's increased rating claim for 
traumatic arthritis of the left knee with limitation of 
motion in light of the absence of medical findings regarding 
limitation of motion due to pain on use, including during 
flare-ups.  Consequently, the RO should ensure that the 
veteran is afforded a VA examination for his service-
connected left knee disability.  Deluca, supra; Green v. 
Derwinski, 1 Vet. App. 121 (1991).

Since the claim for traumatic arthritis of the left knee with 
limitation of motion could significantly affect the claim for 
a TDIU, this latter claim must be REMANDED to the RO for 
additional consideration following the adjudication of the 
increased rating claim. 

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of his service-connected 
traumatic arthritis of the left knee with 
limitation of motion.  Such tests as the 
examining physician deems necessary 
should be performed.  The examination 
should include complete observations of 
the ranges of motion of the affected 
areas.  All findings should be reported.  
The examiner should be asked to determine 
whether the left knee exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability; and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss 

due to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or repeated use over 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
The examiner should also record any 
objective displays of pain.  The claims 
folder should be made available to the 
examiner for review before the 
examination.

2.  The RO should readjudicate the claim 
of entitlement to an increased evaluation 
for traumatic arthritis of the left knee 
with limitation of motion in light of 
Deluca v. Brown, 8 Vet. App. 202 (1995).  
The RO should also readjudicate the claim 
for a total rating based on individual 
unemployability.  If any action taken 
remains adverse to the veteran, he and 
his representative should be furnished 
with a new Supplemental Statement of the 
Case and be given an opportunity to 
respond.  

The case should then be returned to the Board, if in order.  
The veteran need take no action unless otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 



